Case 8:19-cv-00219-CEH-SPF Document 21 Filed 07/17/19 Page 1 of 2 PageID 118




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   ANTHONY TANNER,

                  Plaintiff,

   v.                                                       Case No.: 8:19-cv-219-T-36SPF


   ENGLEWOOD WATER DISTRICT,


                  Defendant.
                                                            /

           NOTICE OF COMPLIANCE WITH LOCAL RULES FOR THE JOINT
             STIPULATION OF SUBSTITUTION OF COUNSEL, (DOC. 20)

          The Defendant, Englewood Water District, files this notice of compliance with Local

   Rules 2.03(b) and 3.01(g) for the Joint Stipulation for Substitution of Counsel, (Doc. 20),

   filed on July 8, 2019. Specifically, pursuant to Local Rule 3.01(g), the Defendant previously

   conferred in good faith with respect to the relief sought in the Joint Stipulation, (Doc. 20),

   and the Plaintiff has no objection. Additionally, pursuant to Local Rule 2.03(b), the

   undersigned counsel has provided more than ten (10) days’ notice to the Defendant and the

   Plaintiff regarding the request to be discharged as counsel. The Defendant has consented to

   the relief sought in the Joint Stipulation, (Doc. 20).

                                              Respectfully submitted,

                                              /s/ Nathan J. Paulich
                                              Nathan J. Paulich
                                              Florida Bar No. 0085190
                                              GRAYROBINSON, P.A.
                                              P.O. Box 3324
Case 8:19-cv-00219-CEH-SPF Document 21 Filed 07/17/19 Page 2 of 2 PageID 119




                                            Tampa, Florida 33601-3324
                                            Telephone: (813) 273-5000
                                            Facsimile: (813) 273-5145
                                            Nathan.paulich@gray-robinson.com
                                            Attorney for the Defendant

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been

   furnished this 17th day of July, 2019, by CM/ECF electronic filing to the Clerk of Court and

   to the following:

          Kathryn S. Piscitelli, Trial Counsel
          P.O. Box 691166
          Orlando, FL 32869
          Kpiscitelli1@clf.rr.com

          Peter F. Helwig
          Harris & Helwig, P.A.
          6700 South Florida Avenue, Suite 31
          Lakeland, FL 33813
          pfhelwig@tampabay.rr.com

          T.R. Unice, Jr., Esquire
          Andrew J. Salzman, Esquire
          Jeffrey D. Jensen, Esquire
          Unice Salzman Jensen, P.A.
          Patriot Bank Building
          1815 Little Road, Second Floor
          Trinity, Florida 34655
          service@unicesalzman.com

                                            /s/ Nathan J. Paulich
                                            Attorney




                                                 2
